DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-33 are pending.

Specification
The amendment filed 09/21/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to [0061] of the specification includes a new matter that was not described in the originally filed disclosure. The details added to provide support for the specific type of hearing enhancements is not obvious from the original disclosure and is considered a new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 31 recites the limitation “wherein the controller is configured to enhance hearing of the user based on at least an electrical component in the frame and at least a hearing characteristic of the user”. There is no support in the originally filed disclosure to support the claim where the hearing enhancement is based on the hearing characteristics of the user. The limitation odes not have support in the originally filed disclosure and is considered a new matter.
Claims 32, 33 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 12, 14, 16-24, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyrard [US 20180122208] in view of Chaum et al. [US 20150277123].
As to claim 1. Peyrard discloses An eyewear system for a user comprising: 
an eyewear frame, [fig. 1] spectacles 100, comprising: 
a wireless communication component, [fig. 4, 0112] wireless connection 491; 
an activity detector, [0092] triaxial accelerometer; 
a being-worn sensor, [fig. 1, 0092] IR transmitter 151 and receiver 152, configured to provide indication regarding the eyewear frame being worn, [0150] IR sensor used to detect if the eyeglasses are worn; 
a microphone, [0183] microphone 1503; 
a memory, [0105] memory, storing at least a portion of software code, [0105]; 
a re-chargeable battery, [fig 2, 0107] rechargeable battery 270; 
a controller, [0105] microprocessor, configured to 
detect a fall of the user based on at least the activity detector and the being-worn sensor, [fig. 11, 0150] detecting a fall is dependent on the first step 1110 of determining the actual wearing of the glasses based on the IR sensors, then detect signal from the accelerometer, step 1132, to determine a fall, step 1142, 
generate an output in view of the detected fall of the user, [fig. 11, 0150] if a fall is detected based on a threshold, step 1152, an alarm is generated, step 1162, and 
analyze reaction of the user to the output to determine a course of action, [0172] alarm is repeated based on the user’s reaction to the first alarm, if user does not adjust the glasses after the first alarm; and 
a case configured for the eyewear frame to be placed in, [0109] a case to place the eyeglasses in.
Peyrard fails to disclose that the software is a voice-recognition software to enable recognizing voice; wherein the frame comprises a speaker, and a coil of wire in the frame; wherein the output is a voice output via at least the speaker; wherein with the case comprising a coil of wire configured to charge the re-chargeable battery based on the eyewear frame being placed in the case, with at least the coil of wire in the frame becoming in proximity to at least the coil of wire in the case, wherein the charging of the re-chargeable battery is at least via induction, without the need for the eyewear frame to have a physical connector to be physically and electrically connected to another physical connector at the case for charging.
Chaum teaches an eyeglasses comprising a frame, [fig. 47A-47C, 0874] comprising a speaker, [1262] to output alert so the user can hear directions, [1309]; the eyeglass further comprises a digital signal processor DSP for processing the user’s speech, [1273, 1314]; and a coil of wire in the frame, [fig. 139A-139D, 1326] for communicating power wirelessly with a matching coil in a storage case 30868, where the eyeglass is placed in, though inductive charging, [fig. 139F, 1328]; wherein there is no additional required connection for the inductive charging described in the embodiment of [1328].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Peyrard with that of Chaum so that the eyewear can be charged wirelessly and avoid having to carry a charging cable.

As to claim 2. Peyrard fails to disclose An eyewear system as recited in claim 1, wherein the controller is configured to identify a location of the eyewear frame based on at least an electronic component in the eyewear frame.
Chaum teaches an eyeglasses comprising a frame, [fig. 47A-47C, 0874] comprising a GPS receiver for determining the location of the user, [0862, 1306].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Peyrard with that of Chaum so that the eyewear can be located when lost.

As to claim 3. Peyrard discloses An eyewear system as recited in claim 2, wherein the eyewear frame comprises at least a controller, [0105] microprocessor, that is configured to send a message to an interested party, [0149] send a message to connected device, via at least the wireless communication component, [fig. 4, 0112] wireless connection 491, at least in view of a fall of the user as indicated by the fall detector, [0112].

As to claim 4. Peyrard discloses An eyewear system as recited in claim 3, wherein the message includes at least the location of the eyewear frame, [0112] geolocation sent with the message.
Peyrard fails to disclose wherein the controller is configured to identify a location of the eyewear frame based on at least an electronic component in the eyewear frame.
Chaum teaches an eyeglasses comprising a frame, [fig. 47A-47C, 0874] comprising a GPS receiver for determining the location of the user, [0862, 1306].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Peyrard with that of Chaum so that the eyewear can be located when lost.

As to claim 5. Peyrard discloses An eyewear system as recited in claim 1, wherein at least one coil of wire in the frame is around a lens holder of the eyewear frame, [fig. 51A, 0892] coils 11601.

As to claim 6. Peyrard discloses An eyewear system as recited in claim 1, wherein the eyewear frame includes a first and a second lens holders, wherein the eyewear frame comprises another coil of wire, wherein the at least one coil of wire in the frame is around the first lens holder, and wherein the at least another coil of wire is around the second lens holder, [fig. 51B, 0893] antenna around both lenses.

As to claim 7. Peyrard discloses An eyewear system as recited in claim 1, wherein at least the coil of wire in the frame is in an arm of the eyewear frame, [fig, 139A], with the coil having at least a loop configured to charge the re-chargeable battery, [1327].

As to claim 8. Peyrard discloses An eyewear system as recited in claim 1, wherein the eyewear is eyeglasses with at least one lens holder, [fig. 51A, 51B, 0893].

As to claim 9. Peyrard fails to disclose An eyewear system as recited in claim 1, wherein the controller is configured to enhance hearing of the user based on at least an electrical component in the eyewear frame.
Chaum teaches an eyewear system wherein the system uses a bone conduction to deliver sound to the user that allows the hearing of the sound without background noise, [1268].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Peyrard with that of Chaum so that the user can hear sounds better in a noisy environment.

As to claim 12. Peyrard fails to disclose An eyewear system as recited in claim 1, wherein the eyewear frame is configured to be activated by voice input received via at least the microphone, as recognized by the at least a portion of voice-recognition software code.
Chaum teaches an eyewear system wherein the system [1262, 1298, 1319] uses voice command to activate functionalities.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Peyrard with that of Chaum so that the user can perform functions on the eyewear without having to touch the device.

As to claim 14. Peyrard discloses An eyewear system as recited in claim 1, wherein the eyewear frame includes an electrical component configured to monitor heart rate of the user when the eyewear frame is worn by the user, [fig. 15, 0182, 0185] heart pace sensor 1502.

As to claim 16. Peyrard discloses A non-transitory computer readable storage medium comprising a plurality of instructions in an eyewear frame of an eyewear system, [0105], 
with the eyewear frame comprising a wireless communication component, [fig. 4, 0112] wireless connection 491, a microphone, [0183] microphone 1503, a re-chargeable battery, [fig 2, 0107] rechargeable battery 270, a controller, [0105] microprocessor, 
the eyewear system also including a case configured for the eyewear frame to be placed in, [0109] a case to place the eyeglasses in, 
the plurality of instructions, when executed at least by the controller, result in the controller: 
detect a fall of the user based on sensing activity of user and identifying whether the eyewear frame being worn, [fig. 11, 0150] detecting a fall is dependent on the first step 1110 of determining the actual wearing of the glasses based on the IR sensors, then detect signal from the accelerometer, step 1132, to determine a fall, step 1142; 
generate an output in view of the detected fall of the user, [fig. 11, 0150] if a fall is detected based on a threshold, step 1152, an alarm is generated, step 1162; and 
analyze reaction of the user to the output to determine a course of action, [0172] alarm is repeated based on the user’s reaction to the first alarm, if user does not adjust the glasses after the first alarm.
Peyrard fails to disclose that the frame comprises a speaker, and a coil of wire; wherein with the plurality of instructions including voice-recognition instructions to enable recognizing voice, the output is a voice output via at least the speaker; wherein with the case comprising a coil of wire configured to charge the re-chargeable battery at least via induction based on the eyewear frame being placed in the case, with at least the coil of wire in the frame becoming in proximity to at least the coil of wire in the case, wherein the output is a voice output via at least the speaker.
Chaum teaches an eyeglasses comprising a frame, [fig. 47A-47C, 0874] comprising a speaker, [1262] to output alert so the user can hear directions, [1309]; the eyeglass further comprises a digital signal processor DSP for processing the user’s speech, [1273, 1314]; and a coil of wire in the frame, [fig. 139A-139D, 1326] for communicating power wirelessly with a matching coil in a storage case 30868, where the eyeglass is placed in, though inductive charging, [fig. 139F, 1328]; wherein there is no additional required connection for the inductive charging described in the embodiment of [1328].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Peyrard with that of Chaum so that the eyewear can be charged wirelessly and avoid having to carry a charging cable.

As to claims 17-21, 23 are rejected using the same prior arts and reasoning as to that of claims 2, 3, 9, 14, 12, and 4, respectively. 

As to claim 22. Peyrard discloses A non-transitory computer readable storage medium as recited in claim 21, wherein the plurality of instructions, when executed at least by the controller, result in the controller: sending a message to an interested party, [0149] send a message to connected device, via at least the wireless communication component, [fig. 4, 0112] wireless connection 491, at least in view of the detected fall, [0112].
Peyrard fails to disclose wherein using at least a hearing characteristic of the user to enhance hearing of the user.
Chaum teaches an eyewear system wherein the system uses a bone conduction to deliver sound to the user that allows the hearing of the sound without background noise, [1268].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Peyrard with that of Chaum so that the user can hear sounds better in a noisy environment.

As to claim 24. Is rejected using the same prior arts and reasoning as to that of claim 1.

As to claims 25, 27, 29 are rejected using the same prior arts and reasoning as to that of claims 3, 4, and 5, respectively. 

As to claim 28. Peyrard discloses An eyewear frame for a user as recited in claim 27, wherein the controller is configured to send a message to an interested party, [0149] send a message to connected device, via at least the wireless communication component, [fig. 4, 0112] wireless connection 491, at least in view of the detected fall, [0112], and wherein the message includes at least the location of the eyewear frame, [0112] geolocation sent with the message.

As to claim 30. Peyrard fails to disclose An eyewear frame for a user as recited in claim 24, wherein the eyewear frame is configured to be activated by voice input received via at least the microphone, as recognized by the at least a portion of voice-recognition software code, with the voice input including at least a preset word.
Chaum teaches an eyewear system wherein the system [1262, 1298, 1319] uses voice command to activate functionalities, including speaking a command, [1299], with predefined words including “read” [1319], “weather” [1320].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Peyrard with that of Chaum so that the user can perform functions on the eyewear without having to touch the device.

Claims 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyrard in view of Chaum as applied to claim 1 above, further in view of Block [US 20150338677].
As to claim 10. Peyrard discloses An eyewear system as recited in claim 1, wherein the eyewear frame includes an electrical component configured to monitor heart rate of the user, [0032, 0039], with the electrical component configured to touch skin of the user, [fig. 15, 0182, 0185] heart pace sensor 1502.
The combination of Peyrard and Chaum fails to disclose wherein the controller is configured to send a message to an interested party via at least the wireless communication component, in view of a monitored heart rate of the user.
Block teaches an eyewear comprising a heart rate sensor and communicate measured sensor data in a message to a remote device, [0038].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Peyrard and Chaum with that of Block so that the respondent can be aware of the health status of the user.

As to claim 15. The combination of Peyrard and Chaum fails to disclose An eyewear system as recited in claim 14, wherein the controller is configured to send a message to an interested party via at least the wireless communication component, in view of a monitored heart rate of the user.
Block teaches an eyewear comprising a heart rate sensor and communicate measured sensor data in a message to a remote device, [0038].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Peyrard and Chaum with that of Block so that the respondent can be aware of the health status of the user.

Claims 11, 13, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyrard in view of Chaum as applied to claim 1 above, further in view of Hausdorff et al. [US 20120101411].
As to claim 11. The combination of Peyrard and Chaum fails to disclose An eyewear system as recited in claim 1, wherein the analyze includes analyzing voice input received via at least the microphone, as recognized at least by the at least a portion of voice-recognition software if the reaction of the user includes the voice input by the user.
Hausdorff teaches an automated fall detector as a wearable device 20, [fig. 1A-1C, 0004, 0134] wherein the system confirms a fall by engaging the person in a dialogue wherein the system outputs a voice requesting a confirmation of the fall from the user and the person uses the microphone to speak to the system for confirming the fall, [0136].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Peyrard and Chaum with that of Hausdorff so that the system can avoid false positives without requiring the user to move to confirm the fall.

As to claim 13. The combination of Peyrard and Chaum fails to disclose An eyewear system as recited in claim 1, wherein the course of action includes sending a message to an interested party via at least the wireless communication component, in view of the analyze the reaction of the user to identify no voice response from the user to the voice output.
Hausdorff teaches an automated fall detector as a wearable device 20, [fig. 1A-1C, 0004, 0134] wherein the system confirms a fall by engaging the person in a dialogue wherein the system outputs a voice requesting a confirmation of the fall from the user and the person uses the microphone to speak to the system for confirming the fall, [0136], or determine if the user does not respond within a predetermined time, [0135].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Peyrard and Chaum with that of Hausdorff so that the system can avoid false positives without requiring the user to move to confirm the fall.

As to claim 26. Is rejected using the same prior arts and reasoning as to that of claim 13.

Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyrard in view of Chaum as applied to claim 1 above, further in view of Howell et al. [US 7760898].
As to claim 31. The combination of Peyrard and Chaum fails to disclose An eyewear frame for a user as recited in claim 24, wherein the controller is configured to enhance hearing of the user based on at least an electrical component in the frame and at least a hearing characteristic of the user.
Howell teaches an eyeglass with hearing enhanced audio output wherein the enhancement is calibrated based on the user’s characteristics, [col. 4, lines 35-41].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Peyrard and Chaum with that of Howell so that the different level of hearing problem of different uses can be considered.

As to claim 32. Peyrard discloses An eyewear frame for a user as recited in claim 31, wherein the controller is configured to send a message to an interested party via at least the wireless communication component, [fig. 4, 0112] wireless connection 491, at least in view of the detected fall, [0112].
Peyrard fails to disclose wherein the controller is configured to identify a location of the eyewear frame based on at least an electronic component in the eyewear frame, and wherein the eyewear frame is configured to be activated by voice input received via at least the microphone, as recognized by the at least a portion of voice-recognition software code, with the voice input including at least a preset word.
Chaum teaches an eyeglasses comprising a frame, [fig. 47A-47C, 0874] comprising a GPS receiver for determining the location of the user, [0862, 1306]; wherein the eyeglass [1262, 1298, 1319] uses voice command to activate functionalities, using predefined words including “read” [1319], “weather” [1320].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Peyrard with that of Chaum so that the user can perform functions on the eyewear without having to touch the device.

As to claim 33. Peyrard discloses An eyewear frame for a user as recited in claim 32, wherein the message includes at least the location of the eyewear frame, [0112] geolocation sent with the message.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688